Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered on or about November 9, 2001, which, upon a jury verdict in defendant’s favor, dismissed the plaintiff’s medical malpractice action, unanimously affirmed, without costs.
The record demonstrates that the trial court did not exhibit any bias.
The trial court properly denied plaintiffs application made pursuant to Batson v Kentucky (476 US 79 [1986]). The record supports the court’s finding that the race-neutral reasons offered by defendant were not pretextual, and that finding is entitled to great deference, particularly where the assessment turns on the credibility of the party exercising the challenge (see People v Hernandez, 75 NY2d 350, 356-357 [1990], affd 500 US 352 [1991]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.